Exhibit 10.4
Eleventh Amendment
Haslett Warehouse
HL-SAFR001-00
Page 1
ELEVENTH AMENDMENT
TO
HISTORIC LEASE
(HL-SAFR001-00)
     THIS ELEVENTH AMENDMENT TO HISTORIC LEASE (HL-SAFR001-00) (“Eleventh
Amendment”), effective as of February 16, 2011 (the “Eleventh Amendment
Effective Date”), is made and entered into by and between the United States
Department of the Interior, National Park Service acting through the Regional
Director, Pacific West Region, an agency of the United States of America
(“Lessor”) and Wildcats Owner LLC, a Delaware limited liability company
(“Lessee”).
RECITALS
     This Eleventh Amendment is entered upon the basis of the following facts,
understandings and intentions of the parties.
     WHEREAS, Lessor and Maritime Hotel Associates, L.P., a California limited
partnership (the “Original Lessee”) entered into that certain Historic Lease
(HL-SAFR001-98), effective as of October 16, 2000 (the “Original Lease”), as
amended by that certain First Amendment to Historic Lease effective as of
January 16, 2001 (the “First Amendment”), that certain Second Amendment to
Historic Lease effective as of January 18, 2001 (the “Second Amendment”), that
certain Third Amendment to Historic Lease effective as of January 22, 2001 (the
“Third Amendment”), that certain Fourth Amendment to Historic Lease effective as
of January 24, 2001 (the “Fourth Amendment”), that certain Fifth Amendment to
Historic Lease effective as of January 29, 2001 (the “Fifth Amendment”), that
certain Sixth Amendment to Historic Lease effective as of February 1, 2001 (the
“Sixth Amendment”), that certain Seventh Amendment to Historic Lease (which
corrected the designation to HL-SAFR001-00) effective as of February 6, 2001
(the “Seventh Amendment”), that certain Eighth Amendment to Historic Lease
effective as of August 10, 2001 (the “Eighth Amendment”), that certain Ninth
Amendment to Historic Lease effective as of May 14, 2004 (the “Ninth Amendment”)
and that certain Tenth Amendment to Historic Lease effective as of September 18,
2008 (the “Tenth Amendment”), which shall be amended by this Eleventh Amendment.
This Eleventh Amendment, together with the Original Lease, as amended by the
First Amendment, the Second Amendment, the Third Amendment, Fourth Amendment,
Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth Amendment, Ninth
Amendment and Tenth Amendment hereinafter shall be referred to collectively as
the “Lease”; and
     WHEREAS, the rights and obligations of Original Lessee have been assigned
and delegated to, and assumed by, Lessee pursuant to that certain Assignment and
Assumption of Historic Lease (HL-SAFR001-00) of even date herewith; and
     WHEREAS, Lessor and Lessee desire to amend the Lease as set forth herein.
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE****

 



--------------------------------------------------------------------------------



 



Eleventh Amendment
Haslett Warehouse
HL-SAFR001-00
Page 2
AGREEMENT
     NOW, THEREFORE, in consideration of the terms, conditions and covenants set
forth below and other good and valuable consideration, the parties hereto agree
as follows:
     1. Definitions. The capitalized terms not otherwise defined herein shall
have the meanings given in the Lease.
     2. Amended Section 1.72. Section 1.72 is hereby deleted in its entirety and
replaced with the following:
     (a) “Transfer” means the direct or indirect, voluntary or by operation of
law, sale, assignment, subletting, encumbering, pledge or other transfer or
hypothecation of Lessee’s or any permitted assignee’s or sublessee’s interest in
or rights with respect to the Premises or Lessee’s leasehold estate therein. Any
sale or other transfer, including by consolidation, merger or reorganization, of
a Controlling Interest in Lessee, or any permitted assignee or sublessee, if
such entity is a corporation, or any sale or other transfer of a Controlling
Interest in the partnership interests of such entity, if such entity is a
partnership, or any sale or other transfer of a Controlling Interest in the
membership interests of such entity, if such entity is a limited liability
company, whether in a single transfer or in a series of related transfers, and
whether directly or by sales or transfers of underlying membership or
partnership or corporate ownership interests, shall be deemed a Transfer. In the
event the Lessee is directly or indirectly owned by a real estate investment
trust (“REIT”) or other entity which operates the Premises through a different
wholly-owned entity owned directly or indirectly by such REIT (the “Operating
Affiliate”), then, a “Transfer” shall include a change in the Controlling
Interest of the Operating Affiliate whether in a single transfer or in a series
of related transfers, whether directly or by sales or transfers of the
underlying ownership interests. For illustrative examples, please see
Attachments 1A and 1B attached to this Eleventh Amendment and incorporated
herein by this reference.
     (b) The term “Controlling Interest” as used in this Lease means: (i) in the
case of a corporate entity, an interest, beneficial or otherwise, (A) of
sufficient outstanding voting securities or capital of the Lessee, Operating
Affiliate, permitted assignee, sublessee or related entity so as to permit
exercise of managerial authority over the actions and operations of the Lessee,
Operating Affiliate, permitted assignee, sublessee or related entity, and/or
(B) of a majority of the Board of Directors of Lessee, Operating Affiliate,
permitted assignee, sublessee or
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE****

 



--------------------------------------------------------------------------------



 



Eleventh Amendment
Haslett Warehouse
HL-SAFR001-00
Page 3
related entity; or (ii) in the instance of a partnership, limited partnership,
joint venture, limited liability company, or individual entrepreneurship,
beneficial ownership of the capital assets of Lessee, Operating Affiliate,
permitted assignee, sublessee or related entity so as to permit exercise of
managerial authority over the actions and operations of Lessee, Operating
Affiliate, permitted assignee, sublessee or related entity.
     (c) Notwithstanding the foregoing definition of “Transfer,” a “Transfer”
shall not include any transaction in connection with the granting of an
Assignment for Security or Leasehold Mortgage pursuant to Section 28.2 below
(but excluding a foreclosure or giving of a deed in lieu of foreclosure
thereunder). A foreclosure or the giving of a deed in lieu shall be deemed a
“Transfer” and shall require Lessor’s prior written approval in accordance with
Section 28.13.2 below. For the avoidance of doubt a “Transfer” shall not include
the sale, assignment, encumbrance or pledge, direct or indirect, of any
(i) shares in any REIT, or (ii) partnership interests (sometimes referred to as
“units”) in the operating partnership of any REIT.
     3. Amended Section 10.1.1. Section 10.1.1 is hereby amended to add the
following:
If Lessee is not an Approved Operator, then it shall operate the Premises
through an Approved Operator pursuant to an Operating Agreement (as defined in
Section 28.13.2(k)), which shall require that such Approved Operator shall
operate and manage the Premises in accordance with the terms of this Lease.
Lessor acknowledges that Kimpton Hotel & Restaurant Group, LLC, a Delaware
limited liability company, is the Approved Operator as of the Eleventh Amendment
Effective Date. From and after the Eleventh Amendment Effective Date, any change
of the Approved Operator to a new operator shall require Lessor’s prior written
consent. Lessor shall approve or disapprove any written request for approval of
an operator which written request shall include all the evidence reasonably
necessary to make such determination within forty-five (45) days from the date
of receipt by Lessor of such complete documentation supporting such written
request. Lessor shall not unreasonably withhold, condition or delay its approval
of any operator. Any disapproval by Lessor shall set forth a written explanation
of the grounds for such disapproval.
     4. Amended Section 21.1. The phrase “and shall ensure any Approved Operator
complies with all Applicable Laws” is hereby inserted at the end of the first
sentence in Section 21.1.
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE****

 



--------------------------------------------------------------------------------



 



Eleventh Amendment
Haslett Warehouse
HL-SAFR001-00
Page 4
     5. Amended Sections 22. The phrase “Approved Operator (if applicable),” is
hereby inserted immediately before the word “Affiliates” or “Affiliates’”, as
applicable, in each instance the word “Affiliates” or “Affiliates’”, as
applicable, appears in Section 22.
     6. Amended Sections 25. The phrase “Approved Operator (if applicable),” is
hereby inserted immediately before the word “Affiliates” in each instance the
word “Affiliates” appears in Section 25.
     7. Amended Section 27.2. The first sentence of Section 27.2 is deleted in
its entirety and hereby replaced with the following: “Lessee may make Transfers
(other than the subleases pursuant to Sections 27.7 and 27.10 below) without the
prior written approval of Lessor only if Pebblebrook Hotel L.P., a Delaware
limited partnership maintains a Controlling Interest in the Lessee and the
Operating Affiliate.”
     8. New Section 27.10. Section 27 is hereby amended to add the following new
Section 27.10:

   27.10   Lessor’s prior written consent shall be required if a Transfer is a
sublease of the entire Premises or a sublease of the hotel portion of the
Premises.

     9. New Section 27.11. Section 27 is hereby amended to add the following new
Section 27.11:

   27.11   Each sublease entered into concurrently with and after the Eleventh
Amendment Effective Date shall contain provisions in form and substance
substantially as set forth below in this Section 27.11. By executing its
sublease, each subtenant shall be deemed to have agreed to these provisions,
which reflect the definitions in this Lease. All such defined terms shall be
modified in the sublease as appropriate to reflect the applicable definitions in
the sublease:         “All terms, covenants, and provisions of this sublease and
all rights, remedies and remedies of subtenant under this sublease are and shall
at all times remain fully subject and subordinate in all respects to the Lease.
If the Lease and the leasehold estate created thereby terminate, then this
sublease shall terminate. In that event, subtenant, only at the election and
request of Lessor (except as Lessor has agreed otherwise in writing) and to the
extent lawful under Applicable Laws, shall attorn to Lessor, and recognize
Lessor as subtenant’s direct landlord under this sublease, except that subtenant
acknowledges that Lessor shall not be liable to the subtenant for any security
deposit or prepaid rent or funds previously paid by such subtenant to Lessee
unless such deposits are transferred to Lessor. Subtenant shall execute and
deliver, at any time and from time to time,

***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE****

 



--------------------------------------------------------------------------------



 



Eleventh Amendment
Haslett Warehouse
HL-SAFR001-00
Page 5

      upon the request of Lessee, Lessor, or any Mortgagee, any instrument
necessary or appropriate to evidence such attornment.”

     10. Counterparts. This Eleventh Amendment may be executed in counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the same instrument.
     11. Full Force and Effect. Except as otherwise expressly modified by the
terms of this Eleventh Amendment, the Lease remains unchanged and in full force
and effect.
     IN WITNESS WHEREOF, the Regional Director of the Pacific West Region of the
National Park Service, acting on behalf of the United States, in the exercise of
the delegated authority from the Secretary, as Lessor, and Lessee have executed
this Eleventh Amendment by proper persons thereunto duly authorized as of the
date first above written.

          LESSEE:    
 
        Wildcats Owner LLC,     a Delaware limited liability company    
 
       
By:
Name:
  /s/ Raymond D. Martz
 
Raymond D. Martz    
Title:
  President    
 
        LESSOR:    
 
        National Park Service    
 
       
By:
Name:
  /s/ Christine Lehnertz
 
Christine Lehnertz    
Title:
  Regional Director    

***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE****

 



--------------------------------------------------------------------------------



 



Eleventh Amendment
Haslett Warehouse
HL-SAFR001-00
Page 6
ATTACHMENT 1A
Ownership Diagram
[Attached behind this page]
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE****

 



--------------------------------------------------------------------------------



 



Eleventh Amendment
Haslett Warehouse
HL-SAFR001-00
Page 7
ATTACHMENT 1B
Illustrative Examples of Transfers
The following are hypothetical examples are meant to be illustrative of certain
Transfers resulting from change in Controlling Interest described in
Section 1.72, with reference to the organizational structure shown in Attachment
1A. The examples below are by no means all inclusive and are not intended to
illustrate all possible types of Transfers. Other forms of Transfers described
in Section 1.72, such as, for example, an assignment by Lessee to a third party
unrelated entity, and similar transfers are not among the illustrative examples
below. All defined terms are as defined in the Eleventh Amendment to which this
is attached.
As shown on Attachment 1A, Pebblebrook Hotel Trust, Pebblebrook Hotel, L.P.,
Wildcats Owner LLC, Wildcats Lessee LLC, and Pebblebrook Hotel Lessee, Inc., are
each Pebblebrook entities.
Pebblebrook Hotel Trust is a publicly traded REIT
Pebblebrook Hotel, L.P. is a wholly-owned operating partnership subsidiary
Pebblebrook Hotel Lessee, Inc. is a wholly-owned taxable REIT subsidary
Lessee: Wildcats Owner LLC
Operating Affiliate: Wildcats Lessee LLC
Example A: A change in Controlling Interest of Wildcats Owner LLC.
Since Wildcats LLC is the Lessee under the Lease, a change in the Controlling
Interest of Lessee is a Transfer which requires Lessor’s approval.
Example B: A change in Controlling Interest of Wildcats Lessee LLC
Wildcats Owner LLC is the Lessee under the Lease, which is directly or
indirectly controlled by a REIT. Wildcats Owner LLC, as Lessee will not manage
and operate the hotel, but instead will enter into a sublease with Wildcats
Lessee LLC, which will enter into a hotel operating agreement with a third party
Approved Operator. The third party Approved Operator will manage and operate the
Premises. Wildcats Lessee LLC is a wholly-owned affiliate controlled directly or
indirectly by the REIT (an Operating Affiliate), therefore a change in the
Controlling Interest of Wildcats Lessee LLC shall require Lessor’s approval.
***SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK***
****PACIFIC WEST REGION — NATIONAL PARK SERVICE****

 